Exhibit 10.c

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ENTRUSTED MANAGEMENT AGREEMENT


BETWEEN


Pan Shudong
Li Xinmei










AND


HXT Holding, Inc.


















As of September 2, 2011











 
1

--------------------------------------------------------------------------------

 

Entrusted Management Agreement


This Entrusted Management Agreement (the "Agreement") is entered into as of the
2nd day of September, 2011 in Changzhou, Jiangsu Province, P. R. China, by:


Party A (collectively referred to herein as “Party A”):
 
 
1. Pan Shudong,
a citizen of PRC,
2. Li Xinmei,
a citizen of PRC,



and


Party B:  HXT Holding, Inc., a corporation formed under the laws of the State of
Delaware (“HXTH” or “Party B”, as the context requires), which owns 100% of
China Metal Holding, Inc., a corporation organized under the laws of the State
of Delaware, United States (“CMH”), which owns 100% of the equity of Changzhou
Huayue Electronic Co. Ltd. (“Huayue”), a wholly foreign-owned enterprise (WOFE)
organized under the laws of the People’s Republic of China, with its registered
address at 51 Huilingxi Road, Zhouhuizheng, Wujin District, Changzhou City,
Jiangsu Province, P. R. China.


Party A and Party B are collectively referred to herein as the “Parties”.


Whereas:


1. Pursuant to that certain Merger Agreement dated September 2, 2011, by and
among HXT Holding, Inc., a Delaware corporation (“HXTH”), HXT Acquisition Corp.,
and China Metal Holding, Inc., a Delaware corporation (“CMH”), with CMH as the
surviving corporation, and CMH became a wholly owned subsidiary of HXTH (the
“Merger”).


2.  Party A is comprised of the management and technical experts of Huayue with
expertise, experience and a reputation in the field of the Energy Saving Lamp
industry in China.


3. Party B has very limited experience in the technological and managerial
fields related to Energy Saving Lamp industry and other matters material to the
management and operations of HXTH and its affiliated parties, and desires Party
A to have responsibility and authority for the management of HXTH and its
subsidiaries, and Party A is willing to serve in that capacity for HXTH and its
subsidiaries.

 
2

--------------------------------------------------------------------------------

 

4.  As partial consideration for such services and in full satisfaction of
certain indebtedness of Huayue to Party A, Party B agrees that 20,201,500 shares
of Common Stock of HXTH shall be issued to Party A.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


Article 1 Entrusted Management


1.1
As of and from the Effective Date (as defined below), Party B agrees that the
management of HXTH shall be entrusted to Party A pursuant to the terms and
conditions of this Agreement. Party A agrees to manage HXTH in accordance with
the terms and conditions of this Agreement.  Each of the individuals in Party A
shall serve on the Board of Directors of HXTH and in such offices, if any, to
which he or she shall be appointed by the Board of Directors.



1.2
Party B agrees to pay regular cash compensation and to implement a stock
ownership incentive plan as further compensation for the management services of
Party A.



（1） During the term of this Agreement, the regular cash compensation of Party A
will be paid in RMB on a monthly basis.


（2） Party B shall implement the stock ownership incentive plan according to the
performance of Party A. Party B agrees that 20,201,500 shares of Common Stock of
HXTH shall be issued and delivered to Party A or their assignees as soon as
reasonably practicable following the date hereof.  The shares shall be issued
thus:  Pan Shudong - 11,201,500 shares; Li Xinmei - 9,000,000 shares.


（3） For the 3 year period immediately following the date of this  Agreement, if
the annual earning rate (ROE) of HXTH is lower than 5%，Party A shall not be
entitled to the issuance of any HXTH Common Stock under the stock ownership
incentive plan during such period, except with the consent of Party B.  If the
foregoing condition is not satisfied, all 20,201,500 shares shall be
cancelled.  The certificates for said shares shall bear a legend indicating that
transfer of the shares is subject to the terms of this agreement.

 
3

--------------------------------------------------------------------------------

 


1.3 The term of this Entrusted Management Agreement shall be from the date of
this Agreement (the “Effective Date”) until the earlier to occur of the
following (the “Entrustment Period”):


(1) the winding up of HXTH;


(2) 15 years from the date hereof; or


(3) the termination date of this Entrusted Management Agreement as determined by
the Parties hereto.


1.4 During the Entrustment Period, Party A shall be fully responsible for the
day-to-day management of HXTH. Party A’s management services shall include,
without limitation, the following (except to the extent, if any, provided by
applicable law):


(1)  Party A shall be responsible for the operation of HXTH, which includes the
right to hire managerial and administrative personnel for HXTH and any of its
subsidiaries.


(2) Party A shall administer the financial affairs and daily operations of HXTH
and its subsidiaries such as entering into and performing contracts and paying
taxes.


(3)  Party A shall have all other customary powers and duties associated with
the management authority and responsibilities contemplated hereby. Party A shall
be subject to HXTH’s policies, work rules, procedures, and approval practices,
as generally in effect from time to time for all employees of HXTH, to the
extent necessary and appropriate.


Article 2 Rights and Obligations of the Parties


2.1 During the Entrustment Period, Party B's rights and obligations shall
include the following:


(1) Party B shall entrust the management of HXTH to Party A hereunder as of the
Effective Date and deliver or cause to be delivered to Party A the appropriate
business materials, business licenses and corporate seals of HXTH and its
subsidiaries;


(2) Party B shall not terminate this Agreement unilaterally with or without
cause; and


(3) Party B shall benefit from its other rights and perform its other
obligations under this Agreement.


2.2 During the Entrustment Period, Party A's rights and obligations hereunder
shall include:

 
4

--------------------------------------------------------------------------------

 

(1) Party A shall have the right to appoint other directors, officers, general
managers, deputy general managers, financial managers and other senior
managerial personnel of HXTH;


(2) Party A shall benefit from its other rights and perform its other
obligations under this Agreement.


(3)  The shares of HXTH held by Party A shall not be transferred within 3 years
after Party A obtained the shares, except with the consent of a majority of the
independent members of the Board of Directors of Party B.


(4） After the expiration of above mentioned lock-up period, Party A may transfer
the shares of HXTH held by Party A but shall not transfer in excess of 20% per
year, except with the consent of a majority of the independent members of the
Board of Directors of Party B.


(5) Party A shall have all other customary powers and duties associated with the
management authority and responsibilities contemplated hereby.


Article 3 Representation and Warranties


Each of the Parties hereto hereby represents and warrants to the other as of the
date of this Agreement that:


(1) such Party has the right to enter into this Agreement and the ability to
perform the same;


(2) this Agreement, upon execution, will constitute the binding and effective
agreement of such Party;


(3) the execution of this Agreement, and performance of its obligations
hereunder, by such Party will not:


(a) violate any provision of the business license, articles of association or
other similar documents of such Party;


(b) violate any provision of the laws and regulations of the PRC or other
governmental or regulatory authority or approval;


(c) violate or result in a breach of any contract or agreement to which such
Party is a party or by which it is bound.


Article 4 Effectiveness

 
5

--------------------------------------------------------------------------------

 


This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with signature.


Article 5 Liability for Breach of Agreement


During the Entrustment Period, any violation of any provisions herein by either
Party constitutes breach of contract and the breaching Party shall compensate
the non-breaching Party for the loss incurred as a result of this breach.


Article 6 Force Majeure


The failure of either Party to perform all or part of its obligations under the
Agreement due to force majeure shall not be deemed a breach of contract. The
affected Party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
Parties hereto.


Article 7 Governing Law


The construction, validity, interpretation, and performance of this Agreement
and the settlement of any disputes arising out of this Agreement shall be
governed by the laws and regulations of the People's Republic of China.


Article 8 Settlement of Dispute


Any disputes under this Agreement shall be settled at first through friendly
consultation between the Parties hereto. In case no settlement can be reached
through consultation, each Party shall have the right to submit such disputes to
China International Economic and Trade Arbitration Commission. The place of
arbitration is Beijing. The final arbitration award rendered by such commission
shall be final and binding on both Parties.


Article 9 Severability


9.1 Any provision of this Agreement that is invalid or unenforceable due to
applicable laws and regulations shall be ineffective without affecting in any
way the remaining provisions hereof.


9.2. In the event of any invalidity or unenforceability of a provision hereof by
virtue of the foregoing paragraph, the Parties hereto shall enter into a
supplemental agreement reasonably designed to give effect, to the extent
possible, to the intentions of such provision as soon as possible through
friendly consultation.

 
6

--------------------------------------------------------------------------------

 

Article 10 Non-waiver of Rights


10.1 Any failure or delay by any Party in exercising its rights under this
Agreement shall not constitute a waiver of such right.


10.2 Any failure of any Party to demand that the other Party perform its
obligations under this Agreement shall not be deemed as a waiver of its right to
demand that the other Party perform such obligations later.


10.3 If a Party excuses the non-performance by the other Party of certain
provisions under this Agreement, such excuse shall not be deemed to excuse any
future non-performance by the other Party of the same, or any other, provision.


Article 11 Non-transferability


Unless otherwise specified under this Agreement, no Party can assign or delegate
any of its rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other Party.


Article 12 Miscellaneous


12.1 Any and all taxes arising from execution and performance of this Agreement
and during the course of the entrusted management and operation shall be borne
by the Parties respectively pursuant to the provisions of applicable laws and
regulations.


12.2 Any written amendment entered into by the Parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between any such amendment and this Agreement, the amendment shall prevail. In
case of several amendments, the amendment with the latest date shall prevail.


12.3 This Agreement is executed by Chinese and English in duplicate, and in case
of any conflict the English version shall prevail. Each of the original Chinese
and English versions of this Agreement shall be executed in 6 copies. Each party
shall hold two originals of each version, and the rest shall be used for
governmental registration or other necessary approval purposes.


12.4 In witness hereof, the Agreement is duly executed by the Parties hereto as
of the date first written above.



 
7

--------------------------------------------------------------------------------

 









(Page of signature, no text)
 
Party A:


/s/ Pan Shudong
Pan Shudong (signature)


/s/ Li Xinmei
Li Xinmei (signature)


Party B:




/s/ Pan Shudong
Name:  Pan Shudong
Title:  President
 
 
 
8

--------------------------------------------------------------------------------